DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 06/18/2020 and 11/19/2020 have/has been placed in record and considered by the examiner.

Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1-10 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Hiroi (US# 2017/0066597 hereinafter Hiroi).

(the control device 620 is given data that determines the direction of the sorting destination projection image 230 to be projected based on a relative position of the sorting object 200 in relation to the sorting destination 300.; Para. 0104, Fig. 7), the device comprising:
a processor (CPU 1; Paras. 0085-0086, Fig. 2); and
a memory (storage device 3; Paras. 0085-0086, Fig. 2),
wherein by cooperating with the memory, the processor specifies a person in charge of processing the parcel or a destination of the parcel based on the parcel identification information to generate a person in charge instruction projection image indicating at least one of the person in charge or the destination (the control device 620 may have a function of determining a person in charge responsible for sorting the sorting object 200 using the workload or the like of the sorting operator 111 based on the location of the sorting operator 111, the information on the sorting object 200 obtained from the control device 550 and the like. Further, the control device 620 may have a function of controlling the projector 600 so that the name or the like of the sorting operator 111 determined as the person in charge responsible for sorting the sorting object 200 is projected to the sorting object 200 as the sorting destination projection image 230. Furthermore, the control device 620 may have a function of detecting the sorting operator 111 as the person in charge approaching the sorting object 200 or the sorting operator 111 as the person in charge stretching out his or her hands toward the sorting object 200. Moreover, the control device 620 may have a function of changing the content of the sorting destination projection image 230 being projected to the sorting object 200, for example, from the information representing the name or the like of the sorting operator 111 as the person in charge to the information representing the sorting destination 300 when such a situation is detected.; Para. 0105, Fig. 7).
Referring to claim 2, Hiroi discloses wherein by cooperating with the memory, the processor specifies the person in charge based on a delivery address included in the parcel identification information (the control device 620 may have a function of controlling the projector 600 so that the name or the like of the sorting operator 111 determined as the person in charge responsible for sorting the sorting object 200 is projected to the sorting object 200 as the sorting destination projection image 230.; Para. 0105…, and The sorting destination projection image 230 is an image representing the information (for example, a character, a figure, a mark or the like representing the sorting destination 300) necessary for the sorting operation. By looking at the sorting destination projection image 230, the sorting operator 111 can understand the content of the sorting operation to be executed and sort the sorting object 200.; Paras. 0090-0091).
Referring to claim 3, Hiroi discloses wherein the person in charge instruction projection image is an image of an arrow pointing in a direction of the person in charge (In such a case, the projection device 610 (the control device 620) can continue projecting the sorting destination projection image 230 to the sorting object 200 while tracking the moving sorting object 200. The control device 620 may project an image indicating the direction to the sorting destination 300 using a symbol or a text based on the direction determined by the relative position with the aid of the projector 600.; Para. 0104).
Referring to claim 4, Hiroi discloses wherein the person in charge instruction projection image includes an identification symbol associated with the person in charge (the control device 620 may have a function of determining a person in charge responsible for sorting the sorting object 200 using the workload or the like of the sorting operator 111 based on the location of the sorting operator 111, the information on the sorting object 200 obtained from the control device 550 and the like. Further, the control device 620 may have a function of controlling the projector 600 so that the name or the like of the sorting operator 111 determined as the person in charge responsible for sorting the sorting object 200 is projected to the sorting object 200 as the sorting destination projection image 230.; Para. 0105).
Referring to claim 5, Hiroi discloses wherein identification information recognizable by an image sensor is assigned to each of the persons in charge, and by cooperating with the memory, the processor recognizes the person in charge based on the identification information recognized by the image sensor to generate the person in charge instruction projection image (the control device 620 may have a function of determining a person in charge responsible for sorting the sorting object 200 using the workload or the like of the sorting operator 111 based on the location of the sorting operator 111, the information on the sorting object 200 obtained from the control device 550 and the like. Further, the control device 620 may have a function of controlling the projector 600 so that the name or the like of the sorting operator 111 determined as the person in charge responsible for sorting the sorting object 200 is projected to the sorting object 200 as the sorting destination projection image 230.; Para. 0105).
Referring to claim 6, Hiroi discloses wherein by cooperating with the memory, the processor specifies a position of the person in charge based on the identification information (the projection device 610 may include a function of detecting the location of the sorting operator 111; Para. 0105).
Referring to claim 7, Hiroi discloses wherein a region for processing the parcel is determined in advance for the person in charge, by cooperating with the memory, the processor generates a projection image indicating the region as the person in charge instruction projection image (the information on the sorting object 200 obtained from the control device 550 and the like. Further, the control device 620 may have a function of controlling the projector 600 so that the name or the like of the sorting operator 111 determined as the person in charge responsible for sorting the sorting object 200 is projected to the sorting object 200 as the sorting destination projection image 230.; Para. 0105).
Referring to claim 8, Hiroi discloses wherein identification information identifying the region is assigned to each of the regions, and by cooperating with the memory, the processor recognizes the region based on the identification information to generate the person in charge instruction projection image (Moreover, the control device 620 may have a function of determining a person in charge responsible for sorting the sorting object 200 using the workload or the like of the sorting operator 111 based on the location of the sorting operator 111, the information on the sorting object 200 obtained from the control device 550 and the like.; Para. 0105).
Referring to claim 9, Hiroi discloses a parcel sorting system comprising: the projection instruction device of claim 1; a label reader that reads the parcel identification information from a label attached to a parcel (Moreover, the control device 550 reads information such as the weight, the size and the delivery method as well as the information related to the destination from the destination label 210 of the sorting object 200.; Para. 0074); an image sensor that images at least the parcel (a projection device 610 detects the sorting destination 300 of the sorting object 200 captured by the camera 530 and projects a sorting destination projection image 230 (see FIG. 4) representing the sorting destination 300 to an upper surface of the sorting object 200 with the aid of a projector 600.; Para. 0062); and an image projection device that projects at least the person in charge instruction projection image on the parcel  (Further, the control device 620 may have a function of controlling the projector 600 so that the name or the like of the sorting operator 111 determined as the person in charge responsible for sorting the sorting object 200 is projected to the sorting object 200 as the sorting destination projection image 230.; Para. 0105).
.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Loverich et al. (US# 10,281,555) disclose the concept for identifying an asset sort location.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SCOTT D AU whose telephone number is (571)272-5948. The examiner can normally be reached M-F. General 8am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kent Chang can be reached on 571-272-7667. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/SCOTT D AU/            Examiner, Art Unit 2624      

/KENT W CHANG/            Supervisory Patent Examiner, Art Unit 2624